United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.N., Appellant
and
DEPARTMENT OF THE ARMY, FORT
HUNTER LIGGETT, Fort Hunter Liggett, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-357
Issued: June 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 30, 2011 appellant filed a timely appeal from a June 2, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for a
hearing as untimely. Since more than 180 days elapsed from the most recent merit decision of
April 2, 2010 to the filing of this appeal, the Board lacks jurisdiction to review the merits of the
claim pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely.
1
2

5 U.S.C. § 8101 et seq.

For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal
of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. See 20
C.F.R. §§ 501.2(c) and 501.3.

FACTUAL HISTORY
OWCP accepted that on September 2, 2008 appellant, then a 61-year-old recreation aid,
sustained a left shoulder and upper arm sprain as a result of lifting heavy materials during the
construction of a storage shed. He stopped work and returned to full-time light duty on
November 22, 2008.
Appellant submitted a request for disability compensation for the period October 25 to
November 19, 2008. He submitted medical reports from Rudy M. Garcia, a family practitioner,
and Lee M. Goldman, a Board-certified family practitioner, dated from October 15, 2008 to
December 17, 2009, as well as hospital records.
In a decision dated April 2, 2010, OWCP denied appellant’s claim for disability
compensation finding that the medical evidence failed to establish that he was disabled for work
due to the accepted September 2, 2008 work injury.
In a form postmarked March 31, 2011 and received by OWCP on April 5, 2011, appellant
requested an oral hearing. He provided a December 16, 2008 medical report by Mr. Garcia and
resubmitted several other progress reports.
By decision dated June 2, 2011, OWCP denied appellant’s request for an oral hearing on
the grounds that it was not timely filed. It found that his hearing request was postmarked
March 31, 2011, more than 30 days since the last OWCP decision was issued on April 2, 2010.
OWCP exercised its discretion by considering appellant’s hearing request and further denied it as
the issues involved could be addressed equally well pursuant to a valid request for
reconsideration and submitting evidence not previously considered to support his claim.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the Secretary.3
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.4 A claimant is entitled to a hearing or review of the
written record as a matter of right only if the request is filed within the requisite 30 days as
determined by postmark or other carrier’s date marking and before the claimant has requested
reconsideration.5 Although there is no right to a review of the written record or an oral hearing if
not requested within the 30-day time period, OWCP may within its discretionary powers grant or
deny appellant’s request and must exercise its discretion.6 OWCP procedures require that it
3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. §§ 10.616, 10.617.

5

Id. at § 10.616(a).

6

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

2

exercise its discretion to grant or deny a hearing when the request is untimely or made after
reconsideration under section 8128(a).7
ANALYSIS
On April 2, 2010 OWCP denied appellant’s request for disability compensation.
Appellant requested an oral hearing in an appeal form dated March 29, 2011 and postmarked
March 31, 2011. It determined that his request was made more than 30 days after the date of
issuance of OWCP’s April 2, 2010 decision.
The Board finds that appellant was not entitled to a hearing as a matter of statutory right
under section 8124(b)(1) of FECA. The Board notes that appellant did not submit a written
request for an oral hearing by May 3, 2010, 30-calendar days after OWCP’s April 2, 2010
decision. Because his request was postmarked March 31, 2011, his request was untimely.
Although appellant’s request for a review of the written record was untimely, OWCP has
the discretionary authority to grant the request and it must exercise such discretion. In its June 2,
2011 decision, it properly exercised its discretion by notifying appellant that it had considered
the matter in relation to the issue involved and indicated that additional argument and evidence
could be submitted with a request for reconsideration. The Board has held that the only
limitation on OWCP’s authority is reasonableness and an abuse of discretion is generally shown
through proof of manifest error, a clearly unreasonable exercise of judgment or actions taken
which are contrary to both logic and probable deductions from established facts.8 The evidence
of record does not establish that OWCP abused its discretion in its denial of appellant’s request
for an oral hearing. On appeal, appellant asserts that the medical evidence demonstrated that he
remained off work until November 19, 2008 as a result of his accepted right shoulder sprain
injury. As stated, however, the Board does not have jurisdiction over the disability
compensation issue on the present appeal.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely.9

7

See R.T., Docket No. 08-408 (issued December 16, 2008); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Reviews of the Written Record, Chapter 2.1601.2(a) (October 2011).
8

Samuel R. Johnson, 51 ECAB 612 (2000).

9

The Board notes that appellant submitted additional evidence following the June 2, 2011 nonmerit decision.
Since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision,
the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 2, 2011 is affirmed.
Issued: June 4, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

